PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks recovery for the replacement of a ring that was lost while claimant was an inmate at the West Virginia State Penitentiary at Moundsville, West Virginia, a facility of the respondent.
The respondent admits the validity and amount of the claim and further states that the ring belonging to the claimant was misplaced by a correctional officer. Respondent does not have a fiscal method for compensating the claimant.
The Court, having reviewed the Petition and Amended Answer in this claim, has determined that claimant suffered a loss as a result of the negligence of the part of the respondent. The Court is of the opinion that $150.00 is the fair and reasonable value of the personal property of the claimant.
In view of the foregoing, the Court makes an award to the claimant in the amount of $150.00.
Award of $150.00.